

Exhibit 10.7


EXECUTION COPY


CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made by and between Scott Jordan (“Employee”) and Salarius Pharmaceuticals, Inc.
(the “Company”). Employee and the Company may be referred to collectively herein
as “Parties” or individually herein as “Party.” Following execution of this
Agreement by both of the Parties, this Agreement shall become effective
immediately following the expiration of the revocation period described in
Section 20 of this Agreement without revocation by Employee (the “Effective
Date”).
WHEREAS, Employee is currently employed by the Company;
WHEREAS, Employee and the Company have entered into that certain Amended and
Restated Employment Agreement, dated September 10, 2019 (as amended, the
“Employment Agreement”);
WHEREAS, Employee and the Company have agreed that employee’s employment with
the Company will terminate on April 30, 2020 (the “Separation Date”); and
WHEREAS, the Parties wish to resolve all outstanding claims and disputes between
them in an amicable manner.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement, the sufficiency of which the Parties
acknowledge, it is agreed as follows:
1.In consideration for Employee’s promises in this Agreement, the Company agrees
to pay to Employee the severance benefits provided for under the Employment
Agreement, which the Parties agree provide for (i) $201,667 (equal to eleven
months of Employee’s current base salary) as severance, less all applicable
withholdings and deductions, which shall be paid in equal monthly installments
in accordance with the Company’s standard payroll practices, beginning on the
first regularly scheduled payroll date following the Effective Date until the
severance is paid in full (the “Cash Severance Pay”), and (ii) provided Employee
elects and pays to continue health insurance under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, or state law equivalent or
enrolls in individual marketplace health insurance benefits, reimbursement for
the monthly cost of the applicable premiums for Employee and his covered
dependents at the Company-paid rate in effect as of the Separation Date, less
all applicable withholdings and deductions, until the earlier of (x) the end of
the eleven-month period following the Separation Date or (y) the date that
Employee becomes covered under another employer group health plan, which such
reimbursements shall be paid in equal monthly or semi-monthly installments in
accordance with the Company’s standard payroll practices, beginning on the first
regularly scheduled payroll date in the next calendar month after the
-1-

--------------------------------------------------------------------------------







Separation Date (the “Healthcare Continuation Pay”). The Cash Severance Pay and
Healthcare Continuation Pay are collectively referred to herein as the
“Separation Pay”.
2.The Parties agree that the Separation Pay are in full, final and complete
settlement of all claims Employee has or may have against the Company, its past
and present parents, subsidiaries, affiliates, officers, directors, members,
owners, employees, attorneys, agents, successors and assigns (collectively,
“Releasees”).
3.Nothing in this Agreement shall be construed as an admission of liability by
the Releasees, and the Company specifically disclaims any liability to or
wrongful treatment of Employee on the part of the Releasees.
4.Employee represents that he has not filed any complaints or charges against
the Company with the Equal Employment Opportunity Commission, or with any other
federal, state or local agency or court, and covenants that he will not seek to
recover damages or other monies on any claim released in this Agreement.
5.Employee agrees that he will not solicit or encourage any of the Company’s
employees to litigate claims or file administrative charges against the
Releasees. Nothing in this Agreement is intended to restrict Employee from
providing testimony or documents pursuant to a lawful subpoena or other
compulsory legal process, from providing truthful information upon lawful
request in connection with a governmental investigation or legal proceeding that
has been independently initiated by another individual or governmental body, in
which case Employee agrees to notify the Company immediately so that it has the
opportunity to contest same.
6.Employee covenants not to sue, and fully and forever releases and discharges
Releasees from any and all legally waivable claims, liabilities, damages,
demands, and causes of action or liabilities of any nature or kind, whether now
known or unknown, asserted or unasserted (“Claims”), including but not limited
to Claims arising out of or in any way connected with Employee’s employment with
the Company or the termination of that employment. This release includes but is
not limited to Claims arising under federal, state or local laws prohibiting
employment discrimination or relating to leave from employment, including but
not limited to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
section 1981, the Age Discrimination in Employment Act, as amended, the Equal
Pay Act, the Americans with Disabilities Act, as amended, the Family and Medical
Leave Act, as amended, the Texas Commission on Human Rights Act, the Texas Labor
Code (including the Texas Payday Act), the Texas Anti-Retaliation Act, the Texas
Whistleblower Act, Claims for wrongful termination, Claims for attorneys’ fees
or costs, and any and all Claims in contract, tort, or premised on any other
legal theory. Employee acknowledges that, other than compensation earned in the
current payroll period through the Separation Date but not yet paid (if any),
Employee has been paid in full all compensation owed to Employee by the Company
as a result of Employee’s employment, as of the date of execution of this
Agreement.
-2-

--------------------------------------------------------------------------------







7.Notwithstanding the foregoing, nothing in this Agreement shall constitute a
waiver or release by Employee of any rights or Claims arising after the date
Employee executes this Agreement. In addition, this release does not cover any
Claims that cannot be waived at law, and Employee is not releasing herein any
rights to file a charge with the Equal Employment Opportunity Commission or any
other governmental administrative agency. However, Employee has waived and
released any claim Employee may have for damages or reinstatement based on any
alleged discrimination and may not recover damages in any proceeding conducted
by the EEOC or similar state agency.
8.Employee, on behalf of himself, and his heirs, representatives, and assigns,
agrees and covenants not to commence, maintain or prosecute any action or
proceeding of any kind against Releasees based on any of the Claims waived and
released in Section 6. Notwithstanding the foregoing, this covenant not to sue
does not preclude Employee from enforcing or challenging this Agreement or
filing an action in civil court or a charge before a governmental administrative
agency under any statute that prohibits such a covenant not to sue.
9.Employee represents that he is unaware of any claim that he may have or could
assert against Releasees that has not been released by this Agreement, and that
he has not assigned, transferred or conveyed any claim(s) released by this
Agreement.
10. Confidentiality
(a)Employee acknowledges that all confidential information regarding the
Company’s business compiled, created or obtained by, or furnished to, Employee
during the course of or in connection with his employment with the Company is
the Company’s exclusive property. Upon or before Effective Date of this
Agreement, Employee will return to the Company all originals and copies of any
material containing confidential information or other work product or property
of the Company and will delete from his personal computer or other electronic
storage devices such information. Employee further agrees that he will not,
directly or indirectly, use or disclose either such confidential information or
the confidential information of third parties to which Employee had access by
virtue of his employment with the Company. Employee represents that he has not
given or disclosed such information to any third party except as required in the
performance of his duties for the Company. Employee will also return to the
Company upon or before the Effective Date of this Agreement any items in his
possession, custody or control that are the property of the Company, including,
but not limited to, his laptop, files, credit cards, identification card, flash
drives, passwords and office keys, as applicable. Employee represents that he
has not deleted, destroyed, or removed from the Company’s premises or electronic
technology systems any Company property (including the work product of Employee)
or confidential information since being provided this Agreement for
consideration, and that Employee will not do so unless expressly directed to do
so by the Company.
(b)Employee acknowledges and reaffirms in its entirety the terms of the
Employment Agreement and any other prior agreement with the Company
(collectively, the “Prior Agreements”). Nothing in this Agreement is intended to
or shall be construed to
-3-

--------------------------------------------------------------------------------







modify, impair or terminate any obligation of Employee pursuant to the Prior
Agreements that continues after the termination of Employee’s employment.
(c)Employee acknowledges and the Company agrees that Employee may disclose
confidential information in confidence to federal, state, or local government
officials, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General or to an attorney, for the sole purpose of reporting or investigating a
suspected violation of law or regulation or making other disclosures that are
protected under the whistleblower provisions of state or federal laws or
regulations. Employee may also disclose confidential information in a document
filed in a lawsuit or other proceeding, but only if the filing is made under
seal. Nothing in this Agreement is intended to conflict with federal law
protecting confidential disclosures of a trade secret to the government or in a
court filing, 18 U.S.C. § 1833(b), or to create liability for disclosures of
confidential information that are expressly allowed by 18 U.S.C. § 1833(b).
11.Employee agrees that he will treat the existence and terms of this Agreement
as confidential and will not discuss the Agreement with anyone other than: (i)
his counsel or tax advisor as necessary to secure their professional advice,
(ii) his spouse, or (iii) as may be required by law, and he will, in so doing,
advise those individuals of the need to treat the existence and terms of this
Agreement as confidential.
12. Employee agrees to refrain from making any disparaging or unfavorable
comments, in writing or orally, about the Releasees, or their operations,
policies, or procedures. Nothing in this Agreement is intended to restrict
Employee from testifying truthfully in any action or proceeding in which he has
been subpoenaed to appear or ordered to produce documents or from responding
truthfully to other compulsory legal process or from providing truthful
information as otherwise required by law; provided, however, that he shall
notify the Company immediately of his receipt of any subpoena or order to
produce documents relating to the Company or any of its current or former
partners or employees, so that they may have the opportunity to contest same.
This Section 12 does not in any way restrict or impede Employee from exercising
protected rights, including rights under the National Labor Relations Act or the
federal securities laws, including the Dodd-Frank Act, to the extent that such
rights cannot be waived by agreement or from complying with any applicable law
or regulation or a valid order of a court of competent jurisdiction or an
authorized government agency, provided that such compliance does not exceed that
required by the law, regulation, or order. Employee shall promptly provide
written notice of any such order to David Arthur at 2450 Holcombe Blvd, Suite
J-608, Houston, TX 77021.
13.Employee agrees to cooperate fully with the Company in connection with any
internal or external investigation or the defense of any formal or informal
claim or demand asserted against the Company, its employees, or officers or
directors, and as to which Employee has, or may have, knowledge, by voluntarily
providing truthful and full information. Such cooperation will occur during
normal business hours, and the Company will reimburse Employee for reasonable,
pre-approved documented expenses incurred in connection with this cooperation.
-4-

--------------------------------------------------------------------------------







14.Employee agrees that his compliance with, and agreement to, Sections 4
through 13 of this Agreement is material to this Agreement and that, in the
event of any material breach of his obligations under any of those Sections, or
his failure to perform pursuant to those Sections, the Company shall be entitled
to withhold or recover all but $200.00 of the Separation Pay paid or payable to
Employee, which Employee agrees shall constitute sufficient and adequate
consideration for his promises in the Agreement, including without limitation
his undertakings pursuant to Section 7 of this Agreement, and the Option
Extension Benefit shall be revoked.
15.This Agreement shall be binding on the Company and Employee and upon their
respective heirs, representatives, successors and assigns, and shall run to the
benefit of the Releasees.
16.This Agreement sets forth the entire agreement between Employee and the
Company, and fully supersedes any and all prior agreements or understandings
between them regarding its subject matter, except that Employee continues to be
bound by his contractual obligations in the Prior Agreements. This Agreement may
only be modified by written agreement signed by both Parties for that express
purpose.
17.The Company and Employee agree that in the event any provision of this
Agreement is deemed to be invalid or unenforceable by any court or
administrative agency of competent jurisdiction, or in the event that any
provision cannot be modified so as to be valid and enforceable, then that
provision shall be deemed severed from the Agreement and the remainder of the
Agreement shall remain in full force and effect.
18.This Agreement in all respects shall be interpreted and entered under the
laws of Texas. The language of all parts of this Agreement in all cases shall be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the Parties.
19.This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which when taken together, shall be and constitute one
and the same instrument.
20.Employee acknowledges that he has been given at least twenty-one (21) days to
consider this Agreement and that he has seven (7) days from the date he executes
this Agreement in which to revoke it and that this Agreement will not be
effective or enforceable until after the seven (7)-day revocation period ends
without revocation by Employee. Revocation can be made by delivery of a written
notice of revocation to David Arthur of the Company at 2450 Holcombe Blvd, Suite
J-608, Houston, TX 77021 by midnight at Company headquarters on or before the
seventh (7th) calendar day after Employee signs the Agreement.
21.Employee acknowledges that he has been advised to consult with an attorney of
his choice with regard to this Agreement. Employee hereby acknowledges that he
understands the significance of this Agreement and represents that the terms of
this Agreement are fully understood and voluntarily accepted by him. Employee
represents and
-5-

--------------------------------------------------------------------------------







acknowledges that no representation, statement, promise, inducement, threat or
suggestion has been made by the Company to influence him to sign this Agreement
except such statements as are expressly set forth herein, and that he has
executed this Agreement voluntarily.
[Signature Page Follows]

-6-

--------------------------------------------------------------------------------



PLEASE READ CAREFULLY.
THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.





Dated:3/18/2020/s/ Scott JordanScott JordanSALARIUS PHARMACEUTICALS,
INC.Dated:3/18/2020By:/s/ David ArthurName: David ArthurTitle: Chief Executive
Officer




